Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Comments
The examiner notes the following prior art of record: 
-Kanatus et al (US 20140241530 A1) discloses a similar circuit to that disclosed by applicant’s fig. 2, combining phase shifted microphone signals to cancel unwanted signals (Kanatus fig. 1, para. 38, 39).  However, Kanatus discloses circuit connections that are incompatible with those as claimed in applicant’s claim 1, notably the particular biasing applied to each microphone.

-White (US 7072476 B2) discloses electret microphone pairs coupled out of phase in order to cancel unwanted signals (fig. 11, para. 79-81) and produce a desired signal, however the circuit disclosed in fig. 11 is incompatible with the circuit based connections claimed in claim 1 of the application.

-Andrea et al (US 5825897 A), Zagorski (US 5243660 A), Chin-Fa (US 5218642 A), each disclose circuits to combine microphones based on various manipulations to the phase of either of the microphone signals, however none of them disclose the combination of circuit connections as claimed.

The examiner notes, in claim 1, the second resistor is drawn to resistor values that perform the function of reversing the microphone signal/current polarity in view of the other claimed elements.
In claim 1, the second resistor generating a second bias voltage is based on the relative circuit connections between the second resistor and a power supply and the signal running through the second microphone.
The examiner withdraws all rejections to all claims.


Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed combination of circuit connections in the prior art noise reducing circuits using two microphones and manipulation of signal phase or polarity.

			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
June 3, 2022